          Case 1:21-cv-00313-AWI-JLT Document 7 Filed 03/31/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
10
11   ORLANDO GARCIA,                           Case No. 1:21-cv-00313-AWI-JLT
12                Plaintiff,                    [PROPOSED] ORDER GRANTING
                                                STIPULATION TO EXTEND TIME
13        v.                                    TO RESPOND TO INITIAL
                                                COMPLAINT
14   CKP ENTERPRISES, INC., a California
     Corporation; and Does 1-10,               (Doc. 6)
15
                  Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28



     1
            Case 1:21-cv-00313-AWI-JLT Document 7 Filed 03/31/21 Page 2 of 2


 1          In light of the Parties’ Stipulation and good cause appearing therefor, the Court
 2   hereby GRANTS the Parties’ Stipulation and ORDERS that Defendant CKP Enterprises,
 3   Inc. shall have an extension of time of 30 days in which to respond to Plaintiff’s
 4   Complaint to May 6, 2021.
 5          The Court does not anticipate again extending the deadline for the responsive
 6   pleading.
 7
     IT IS SO ORDERED.
 8
 9       Dated:   March 30, 2021                       _ /s/ Jennifer L. Thurston
                                            CHIEF UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 1
     1
